Title: From John Quincy Adams to George Washington Adams, 7 March 1813
From: Adams, John Quincy
To: Adams, George Washington



Letter 7th.
My Dear Son.
St Petersburg 7th March 1813

In considering the law of the Hebrews as delivered by the creator of the world to Moses with reference only to its moral precepts the character by which it is most strikingly distinguished from all the other codes of antient Nations of which we have any knowledge is its Humanity. The cardinal virtues of the Heathens were Temperance Prudence Justice and fortitude Three of which however excellent may be denominated selfish virtues since they have a direct reference only to the happiness of the individual and Justice is the only measure which it requires to be extended to others. None of the Lawgivers of antiquity had considered the nations for which they formed their institutions as a family of Brothers. Nor do any of them appear to have issued any laws founded upon general principles of benevolence and good will independent of that which arose from particular Relations of kindred of friendship or of hospitality In the 22d. & 23d chapters of Exodus were the following precepts. Thou shalt neither vex a stranger nor oppress him for ye were strangers in the land of Egypt. ye shall not afflict any widow or fatherless child. If Thou lend money to any of my people that is poor by thee though shalt not be to him as an usurer: If Thou at all take they Neighbours raiment to pledge thou shalt deliver it unto him by that the sun goeth down If thou meet thine enemys ox or his ass going astray thou shalt surely bring it back to him again. The positive precepts of kindness to the Stranger the poor to the widow and orphan and even to enemies are many times repeated and enjoined in different passages of the law and of the same description are the following in the 19 chapter of Leviticus Thou shalt not curse the deaf nor put a stumbling block before the blind but shalt fear thy God. Thou shalt not hate thy Brother in thine heart nor Thou shalt in any wise. Rebuke thy neighbour not suffer sin upon him Thou shalt not avenge nor bear any grudge against the children of thy people but thou shalt love thy neighbor as thyself. It is said by Plutarch (Langhornes Plutarch, I 196) that the festival of the Saturnalia which was a mere holiday to the slaves of Rome was supposed by some to be a vestige of the equality which subsisted in the times of Saturn. the Golden age when there was neither servant nor master but all were upon the same footing and as it were of one family
Instead of one yearly day of licentious sports the law of the Hebrews ordained that upon every fiftieth year, the trumpet of the Jubilee should sound and proclaim Liberty throughout all the land unto all the inhabitants thereof (Leviticus 25.9.) Every Hebrew servant was restored with all his family to the full enjoyment of freedom at the end of seven years. These were more important vestiges of Primitive Equality and of real consanguinity than the Roman Saturnalia and they are congenial to the general spirit of the Mosaic law. The tendency of all its moral precepts was to generalise as much as possible the benevolent sentiment of family affection As they were descended from a family of Brothers it is always in the character of a Brother of a neighbor that the duties of an Israelite to his countryman are prescribed to him.
Solon (Langhornes Plutarch I 227) forbad the freedom of his city to be granted to any but such as were forever exiled from their own country or transplanted themselves with their whole family to Athens for the sake of exercising some manual trade and he prohibited upon severe penalties the sale of any thing to strangers but Oil. Lycurgus prohibited strangers from coming to Sparta at all unless they could assign some special reason for it and he restricted his citizens from travelling to foreign countries. Thucydides says it was from fear that strangers might imitate his constitution and improve in virtue. But Plutarch supposes it was rather from a fear that his Spartans by intercourse with other nations might be corrupted (Langhornes Plutarch 15 5) which ever was the real motive the spirit of the law was the same Jealousy & hatred of strangers. The same spirit though in a milder form is discernible in the regulations of Solon. Among the Antient Greeks and Romans the sentiment of aversion was so universal that the same Word signifyd at once a foreigner and an enemy. The institutions both of Lycurgus and solon were formed with the intention of Guarding against the evils of Individual poverty Solon either cancelled all debts or reduced the rate of interest which had previously been lawful at Athens and made the minæ which has been of 73. drachmas pass for one hundred. He also enacted that the person of a debtor should no longer be liable to be taken for security (Langhornes Plut. 1216.) All these measures except the last were unjust and odious nor can the integrity of Solons character rescue them from that imputation They violated the rights of property and only releived one class of Citizens by oppressing another Lycurgus made a new and equal distribution of lands among all the heads of familys in his republic and by various institutions endeavor’d to abolish all distinction or difference between his citizens in regard to the amount of their possessions He introduces a sort of community of goods of public Tables and evin of wives and children. He banished all gold and silver and allowed only the use of iron for coin and he totally interdicted all commerce The fundamental principle of Solons system of laws was equality. That of Lycurgus was patriotism Their laws were adopted to these purposes no doubt with great ability but many of them were unjust unnatural indecent and absurd and although Lycurgus after his new distribution of Lands said that Laconia looked like an estate newly divided among many brothers (Lang. Plut. I. 133.). yet neither in his code nor in that of Solon can be found anything like a single regulation which can be traced to a sentiment of fraternal tenderness reconcild with the unmutable law of justice. The laws of Moses sanctioned no injustice Their lands given them expressly by God and acquired by conquest were distributed in just proportions among the 12 tribes
The laws of marriage inheritance and succession were adapted to the purpose of keeping the district originally allotted to each tribe always in its possession and the year of Jubilee twice in every century restord all individual estates which had been alienated during the fifty years to the familys—which had originally possessed them. No debts were cancelled The person of the debtor was never liable to be taken for security but he could sell his service for 7 years and if he expressly chose it for life Interest for the loan of money might be taken from a stranger but not from a poor Israelite and it was not lawful to keep his raiment in pledge overnight. The reason of this last regulation affords a very remarkable example of that spirit of tenderness and humanity which I have alledged as the peculiar characteristic of the Mosaic law “For that (his raiment) says God Is his covering only his raiment for his skin. wherein shall he sleep and it shall come to pass that when he crieth unto me that I will hear for I am gracious (Exodus XXII.27. what an appeal to the benevolent and compassionate affections of the heart, is contained in that simple question wherein shall he sleep? Nothing like it can be found in the laws of Lycurgus or Solon and if you wish to see the perfect contrast to it look into the laws of Rome in her highest splendor & Glory, when not only the person of the debtor but even his life was left at the direction and mercy of the creditor That law of Solons says Plutarchs (I. 223) is justly commended which forbids a man to speak ill of the dead. For Piety requires us to consider the deceased as sacred Justice calls upon us to spare those who are not in being and good policy to prevent the perpetuating of hatred. He forbad his people also to revile the living in a temple in a court of Justice in a great assembly of the people, or at the public games. all these motives of Piety of Justice, and of good Policy are marked with characters far more glowing and of deeper impression in the prohibitions, to curse the deaf, to put a stumbling block before the blind, to vex or afflict the widow or orphan; and to hate or bear a grudge against any one; but in the positive injunction to admonish or rebuke a fellow citizen to guard him against his own sin and to love him as themselves and to perform offices of kindness to personal enemies, we see a tenderness to the infirmities of human nature, a purity, a sublimity of virtue which never entered I say not into the codes of the Antient Legislators but into the imaginations of their profoundest and most exalted Philosophers. Noble and elevated as were the moral Doctrines of Socrates and Plato the spirit of the Mosaic law given a thousand years before they existed far transcended them in excellence.
Observe also that in the mosaic law the duties of Humanity are made duties of Piety The violation of any article of a law given by God was obviously an offence against God. But independent of this general principle almost every one of the rules to which I have referred are sanctioned by a direct communication of Gods anger as the penalty for transgression against it. When we consider how much more rational was the worship and how much more awful was the fear of the ineffable Jehovah, than could possibly be those of the heathen deities which were Vanity and a Lie we must irresistibly conclude that the sanction to the moral part of the jewish law was as much more powerful and efficacious than that of any other morality as the moral itself was more calculated to promote the dignity and happiness of Humankind In my next letter I shall endeavor to specify the improvement upon this law introduced by the Christian dispensation.
